EXHIBIT 10.4

 

NEITHER THIS NOTE NOR THE SECURITIES THAT ARE ISSUABLE TO THE LENDER UPON
CONVERSION HEREOF (COLLECTIVELY, THE "SECURITIES")HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED(THE “1933 ACT”), OR THE SECURITIES LAWS OF
ANY STATE OR OTHERJURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST
ORPARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATIONSTATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT AND COMPLIANCE WITH APPLICABLESTATE SECURITIES LAWS, OR (B)
AN OPINION OFCOUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE ISSUER,
THATREGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT; OR (Il) UNLESSSOLD,
TRANSFERRED OR ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.

 

BY ACCEPTING THIS OBLIGATION, THE LENDER REPRESENTS ANDWARRANTS THAT IT IS NOT A
UNITED STATES PERSON (OTHER THAN ANEXEMPT RECIPIENT DESCRIBED IN SECTION
6049(B)(4) OF THE INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT
IS NOT ACTING FOR OR ON BEHALF OF A UNITES STATES PERSON (OTHER THAN ANEXEMPT
RECIPIENT DESCRIBED IN SECTION 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE
REGULATIONS THEREUNDER).

 

CONVERTIBLE PROMISSORY NOTE

 



Issuance Date: November 18, 2016

US$66,666.68

 

 

Effective Date: November 18, 2016

 



 

FOR VALUE RECEIVED, ARTEC GLOBAL MEDIA, INC., a corporation incorporated under
the laws of the State of Nevada, whose address is 249 South Highway 101, #324,
Solana Beach, CA 92075 (the “Borrower”), promises to pay to the order of TCA
GLOBAL CREDIT MASTER FUND, LP (hereinafter, together with any holder hereof,
“Lender”), whose address is 3960 Howard Hughes Parkway, Suite 500, Las Vegas,
Nevada 89169, on November 18, 2017 (the “Maturity Date”), Sixty-Six Thousand Six
Hundred Sixty-Six and 68/100 United States Dollars (US$66,666.68). This is one
of the three “Fee Notes” issued in connection with that certain Senior Secured
Revolving Credit Facility Agreement, dated as of May 31, 2015 and effective as
of December 24, 2015, as amended by that certain amendment no. 1 thereto, dated
as of the Effective Date, executed by and between the Borrower, as borrower, and
the Lender, as lender (as amended, restated, supplemented or modified from time
to time, the “Credit Agreement”). Capitalized words and phrases not otherwise
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 



 1




 

This Convertible Promissory Note (the “Note”) is being issued in consideration
of investment banking and advisory services fully rendered by the Lender as of
the date hereof. The holder of this Note is entitled to all of the benefits and
security provided for in the Loan Documents. This Note shall be repaid by
Borrower, or any person liable for the payment of this Note, on the Maturity
Date, unless payable sooner pursuant to the provisions of the Credit Agreement.

 

Principal shall be paid to Lender as set forth in the Credit Agreement, or at
such other place as the holder of this Note shall designate in writing to
Borrower. This Note, and all payments on account of the principal shall be
recorded on the books and records of Lender and the principal balance as shown
on such books and records, or any copy thereof certified by an officer of
Lender, shall be rebuttable presumptive evidence of the principal amount owing
hereunder.

 

Except for such notices as may be required under the terms of the Credit
Agreement, the Borrower, or any person liable for the payment of this Note,
waives presentment, demand, notice, protest, and all other demands, or notices,
in connection with the delivery, acceptance, performance, default, or
enforcement of this Note, and assents to any extension or postponement of the
time of payment or any other indulgence.

 

Borrower shall be solely responsible for the payment of any and all documentary
stamps and other taxes applicable to the full face amount of this Note.

 

The advisory services have been fully rendered as of the date hereof, and this
Note has been delivered at Lender's main office set forth above. This Note shall
be governed and construed in accordance with the laws of the State of Nevada, in
which state it shall be performed, and shall be binding upon Borrower, or any
person liable for the payment of this Note, and its legal representatives,
successors, and assigns. Wherever possible, each provision of the Credit
Agreement and this Note shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of the Credit Agreement or
this Note shall be prohibited by or be invalid under such law, such provision
shall be severable, and be ineffective to the extent of such prohibition or
invalidity, without invalidating the remaining provisions of the Credit
Agreement or this Note.

 

Nothing herein contained, nor in any instrument or transaction relating hereto,
shall be construed or so operate as to require the Borrower, or any person
liable for the payment of this Note, to pay interest in an amount or at a rate
greater than the highest rate permissible under applicable law. By acceptance
hereof, Lender hereby warrants and represents to Borrower that Lender has no
intention of charging a usurious rate of interest. Should any interest or other
charges paid by Borrower, or any parties liable for the payments made pursuant
to this Note result in the computation or earning of interest in excess of the
highest rate permissible under applicable law, any and all such excess shall be
and the same is hereby waived by the holder hereof. Lender shall make
adjustments in the Note or Credit Agreement, as applicable, as necessary to
ensure that Borrower will not be required to pay further interest in excess of
the amount permitted by applicable law. All such excess shall be automatically
credited against and in reduction of the outstanding principal balance. Any
portion of such excess which exceeds the outstanding principal balance shall be
paid by the holder hereof to the Lender and any parties liable for the payment
of this Note, it being the intent of the parties hereto that under no
circumstances shall Borrower, or any party liable for the payments hereunder, be
required to pay interest in excess of the highest rate permissible under
applicable law.

 



 2

 



 

THE HOLDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED IN THE UNITED STATES
INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND UNDERSTOOD THAT THE OBLIGATIONS
HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S. PERSONS. ANY U.S. PERSON WHO
HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES
INCOME TAX LAW.

 

At any time and from time to time while this Note is outstanding, this Note may
be, at the sole option of the Lender upon an Event of Default, convertible into
shares of the common stock, par value $0.001 per share (the “Common Stock”) of
Borrower, in accordance with the terms and conditions set forth below.

  

(a) Voluntary Conversion. At any time while this Note is outstanding, the Lender
may, at its sole option upon an Event of Default, convert all or any portion of
the outstanding principal, and any other sums due and payable hereunder or under
the Credit Agreement (such total amount, the “Conversion Amount”) into shares of
Common Stock of the Borrower (the “Conversion Shares”) in an amount of shares
equal to: (i) the Conversion Amount (the numerator); divided by (ii) eighty-five
percent (85%) of the lowest daily volume weighted average price of the
Borrower's Common Stock during the five (5) Business Days immediately prior to
the Conversion Date, which price shall be indicated in the conversion notice (in
the form attached hereto as Exhibit A, the “Conversion Notice”) (the
denominator) (the “ConversionPrice”). The Lender shall submit a Conversion
Notice indicating the Conversion Amount, the number of Conversion Shares
issuable upon such conversion, and where the Conversion Shares should be
delivered.

 

(b) The Lender's Conversion Limitations. The Borrower shall not affect any
conversion of this Note, and the Lender shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the Conversion Notice submitted by the Lender, the Lender (together
with the Lender's Affiliates and any Persons acting as a group together with the
Lender or any of the Lender's Affiliates) would beneficially own shares of
Common Stock in excess of the Beneficial Ownership Limitation (as defined
herein). To ensure compliance with this restriction, prior to delivery of any
Conversion Notice, the Lender shall have the right to request that the Borrower
provide to the Lender a written statement of the percentage ownership of the
Borrower's Common Stock that would be beneficially owned by the Lender and its
Affiliates in the Borrower if the Lender converted such portion of this Note
then intended to be converted by Lender. The Borrower shall, within two (2)
Business Days of such request, provide Lender with the requested information in
a written statement, and the Lender shall be entitled to rely on such written
statement from the Borrower in issuing its Conversion Notice and ensuring that
its ownership of the Borrower's Common Stock is not in excess of the Beneficial
Ownership Limitation. The restriction described in this Section may be waived by
Lender, in whole or in part, upon notice from the Lender to the Borrower to
increase such percentage.

 

 3

 



 

For purposes of this Note, the “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note. The limitations contained in this Section shall apply to a successor
holder of this Note. For purposes of this Note, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization or a government or any department or
agency thereof.

 

(c) Mechanics of Conversion. The conversion of this Note shall be conducted in
the following manner:

 

(1) To convert this Note into shares of Common Stock on any date set forth in
the Conversion Notice by the Lender (the “Conversion Date”), the Lender shall
transmit by facsimile or electronic mail (or otherwise deliver) a copy of the
fully executed Conversion Notice to the Borrower (or, under certain
circumstances as set forth below, by delivery of the Conversion Notice to the
Borrower's transfer agent).

 

(2) Upon receipt by the Borrower of a copy of a Conversion Notice, the Borrower
shall as soon as practicable, but in no event later than two (2) Business Days
after receipt of such Conversion Notice, send, via facsimile or electronic mail
(or otherwise deliver) a confirmation of receipt of such Conversion Notice (the
“Conversion Confirmation”) to the Lender indicating that the Borrower will
process such Conversion Notice in accordance with the terms herein. In the event
the Borrower fails to issue its Conversion Confirmation within said two (2)
Business Day time period, the Lender shall have the absolute and irrevocable
right and authority to deliver the fully executed Conversion Notice to the
Borrower's transfer agent, and pursuant to the terms of the Credit Agreement,
the Borrower's transfer agent shall issue the applicable Conversion Shares to
Lender as hereby provided. Within five (5) Business Days after the date of the
Conversion Confirmation (or the date of the Conversion Notice, if the Borrower
tails to issue the Conversion Confirmation), provided that the Borrower's
transfer agent is participating in the Depository Trust Company’s (“DTC”) Fast
Automated Securities Transfer (“FAST”) program, the Borrower shall cause the
transfer agent to (or, if for any reason the Borrower fails to instruct or cause
its transfer agent to so act, then pursuant to the Credit Agreement, the Lender
may request and require the Borrower's transfer agent to) electronically
transmit the applicable Conversion Shares to which the Lender shall be entitled
by crediting the account of the Lender's prime broker with DTC through its
Deposit Withdrawal Agent Commission (“DWAC”) system, and provide proof
satisfactory to the Lender of such delivery. In the event that the Borrower's
transfer agent is not participating in the DTC FAST program and is not otherwise
DWAC eligible, within five (5) Business Days after the date of the Conversion
Confirmation (or the date of the Conversion Notice, if the Borrower fails to
issue the Conversion Confirmation), the Borrower shall instruct and cause its
transfer agent to (or, if for any reason the Borrower fails to instruct or cause
its transfer agent to so act, then pursuant to the Credit Agreement, the Lender
may request and require the Borrower's transfer agent to) issue and surrender to
a nationally recognized overnight courier for delivery to the address specified
in the Conversion Notice, a certificate, registered in the name of the Lender,
or its designees, for the number of Conversion Shares to which the Lender shall
be entitled. To effect conversions hereunder, the Lender shall not be required
to physically surrender this Note to the Borrower unless the entire principal
amount of this Note, plus all accrued and unpaid interest thereon, has been so
converted. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Note in an amount equal to the applicable
Conversion Amount. The Lender and the Borrower shall maintain records showing
the principal amount(s) converted and the date of such conversion(s). The
Lender, and any assignee by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of this paragraph, following conversion of a portion
of this Note, the unpaid and unconverted principal amount of this Note may be
less than the amount stated on the face hereof.

 



 4

 



 



(3) The Person(s) entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record
holder(s) of such shares of Common Stock as of the Conversion Date.

 

(4) If in the case of any Conversion Notice, the certificate or certificates are
not delivered to or as directed by the Lender by the date required hereby, the
Lender shall be entitled to elect by written notice to the Borrower at any time
on or before its receipt of such certificate or certificates, to rescind such
Conversion Notice, in which event the Borrower shall promptly return to the
Lender any original Note delivered to the Borrower and the Lender shall promptly
return to the Borrower the Common Stock certificates representing the principal
amount of this Note unsuccessfully tendered for conversion to the Borrower.

 

(5) The Borrower's obligations to issue and deliver the Conversion Shares upon
conversion of this Note in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Lender to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any person or entity or any action to enforce
the same, or any setoff, counterclaim, recoupment, limitation or termination, or
any breach or alleged breach by the Lender or any other person or entity of any
obligation to the Borrower or any violation or alleged violation of law by the
Lender or any other person or entity, and irrespective of any other circumstance
which might otherwise limit such obligation of the Borrower to the Lender in
connection with the issuance of such Conversion Shares; provided, however, that
such delivery shall not operate as a waiver by the Borrower of any such action
the Borrower may have against the Lender. In the event the Lender of this Note
shall elect to convert any or all of the outstanding principal amount hereof and
accrued but unpaid interest thereon in accordance with the terms of this Note,
the Borrower may not refuse conversion based on any claim that the Lender or
anyone associated or affiliated with the Lender has been engaged in any
violation of law, agreement or for any other reason, unless an injunction from a
court, on notice to Lender, restraining and or enjoining conversion of all or
part of this Note shall have been sought and obtained, and the Borrower posts a
surety bond for the benefit of the Lender in the amount of 150% of the
outstanding principal amount of this Note, which is subject to the injunction,
which bond shall remain in effect until the completion of arbitration/litigation
of the underlying dispute and the proceeds of which shall be payable to such
Lender to the extent it obtains judgment. In the absence of such injunction, the
Borrower shall issue Conversion Shares upon a properly noticed conversion. If
the Borrower fails for any reason to deliver to the Lender such certificate or
certificates representing Conversion Shares pursuant to timing and delivery
requirements of this Note, the Borrower shall pay to such Lender, in cash, as
liquidated damages and not as a penalty, for each $1,000 of principal amount
being converted, $1.00 per day for each day after the date by which such
certificates should have been delivered until such certificates are delivered.
Nothing herein shall limit a Lender's right to pursue actual damages or declare
an Event of Default pursuant to the Credit Agreement, this Note or any agreement
securing the indebtedness under this Note for the Borrower's failure to deliver
Conversion Shares within the period specified herein and such Lender shall have
the right to pursue all remedies available to it hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the Lender
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law. Nothing herein shall prevent the Lender from having the
Conversion Shares issued directly by the Borrower's transfer agent in accordance
with the Credit Agreement, in the event for any reason the Borrower fails to
issue or deliver, or cause its transfer agent to issue and deliver, the
Conversion Shares to the Lender upon exercise of Lender's conversion rights
hereunder.

 



 5

 



 



(6) The issuance of certificates for shares of the Common Stock on conversion of
this Note shall be made without charge to the Lender hereof for any documentary
stamp or similar taxes, or any other issuance or transfer fees of any nature or
kind that may be payable in respect of the issue or delivery of such
certificates, any such taxes or fees, if payable, to be paid by the Borrower.

 

(7) Borrower shall take all action reasonably necessary to at all times have
authorized, and reserved for the purpose of issuance, such number of shares of
Common Stock as shall be necessary to effect the full conversion of the Note in
accordance with its terms (the “Share Reserve”). If at any time the Share
Reserve is insufficient to effect the full conversion of the Note then
outstanding, Borrower shall increase the Share Reserve accordingly. If Borrower
does not have sufficient authorized and unissued shares of Common Stock
available to increase the Share Reserve, Borrower shall call and hold a special
meeting of the shareholders within forty-five (45) days of such occurrence, or
take action by the written consent of the holders of a majority of the
outstanding shares of Common Stock, if possible, for the sole purpose of
increasing the number of shares authorized to an amount of shares equal to three
(3) times the Conversion Shares. Borrower’s management shall recommend to the
shareholders to vote in favor of increasing the number of shares of Common Stock
authorized.

 

(d) Adjustments to Conversion Price.

 

(1) If the Borrower, at any time while this Note is outstanding: (i) pays a
stock dividend or otherwise makes a distribution or distributions payable in
shares of Common Stock on outstanding shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, or (iv) issues, in the event of a
reclassification of shares of Common Stock, any shares of capital stock of the
Borrower, then the Conversion Price shall be multiplied by a fraction, the
numerator of which shall be the number of shares of Common Stock (excluding any
treasury shares of the Borrower) outstanding immediately before such event, and
the denominator of which shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to this
Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination, or re-classification.

 



 6

 



 



(2) If, at any time while this Note is outstanding: (i) the Borrower effects any
merger or consolidation of the Borrower with or into another Person, (ii) the
Borrower effects any sale of all or substantially all of its assets in one
transaction or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Borrower or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (iv) the Borrower effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “FundamentalTransaction”),then
upon any subsequent conversion of this Note, the Lender shall have the right to
receive, for each Conversion Share that would have been issuable upon such
conversion immediately prior to the occurrence of such Fundamental Transaction,
the same kind and amount of securities, cash or property as it would have been
entitled to receive upon the occurrence of such Fundamental Transaction if it
had been, immediately prior to such Fundamental Transaction, the holder of one
(1) share of Common Stock (the “Alternate Consideration”). For purposes of any
such conversion, the determination of the Conversion Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one (1) share of Common
Stock in such Fundamental Transaction, and the Borrower shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Lender shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Borrower or surviving entity in such Fundamental Transaction
shall issue to the Lender a new note consistent with the foregoing provisions
and evidencing the Lender's right to convert such note into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section and insuring that
this Note (or any such replacement security) will be similarly adjusted upon any
subsequent transaction analogous to a Fundamental Transaction.

 

(3) Whenever the Conversion Price is adjusted pursuant to any provision of this
Note, the Borrower shall promptly deliver to Lender a notice setting forth the
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment.

 



 7

 



 

(4) If: (A) the Borrower shall declare a dividend (or any other distribution in
whatever form) on the Common Stock, (B) the Borrower shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock, (C) the
Borrower shall authorize the granting to all holders of the Common Stock of
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights, (D) the approval of any stockholders of the Borrower
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Borrower is a party, any sale or
transfer of all or substantially all of the assets of the Borrower, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property, or (E) the Borrower shall authorize the voluntary
or involuntary dissolution, liquidation or winding up of the affairs of the
Borrower, then, in each case, the Borrower shall cause to be filed at each
office or agency maintained for the purpose of conversion of this Note, and
shall cause to be delivered to the Lender at its last address as it shall appear
upon the Borrower's records, at least twenty (20) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating: (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined, or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Lender is entitled to convert this Note during the 10-day
period commencing on the date of such notice through the effective date of the
event triggering such notice.

 

(e) Make-Whole Rights. Upon liquidation by the Lender of Conversion Shares
issued pursuant to a Conversion Notice, provided that the Lender realizes a net
amount from such liquidation equal to less than the Conversion Amount specified
in the relevant Conversion Notice (such net realized amount, the “Realized
Amount”), the Borrower shall issue to the Lender additional shares of the
Borrower’s Common Stock equal to: (i) the Conversion Amount specified in the
relevant Conversion Notice; minus (ii) the Realized Amount, as evidenced by a
reconciliation statement from the Lender (a “Sale Reconciliation”) showing the
Realized Amount from the sale of the Conversion Shares; divided by (iii) the
average volume weighted average price of the Borrower’s Common Stock during the
five (5) Business Days immediately prior to the date upon which the Lender
delivers notice (the “Make-Whole Notice”) to the Borrower that such additional
shares are requested by the Lender (the “Make-Whole Stock Price”) (such number
of additional shares to be issued, the “Make-Whole Shares”). Upon receiving the
Make-Whole Notice and Sale Reconciliation evidencing the number of Make-Whole
Shares requested, the Borrower shall instruct its transfer agent to issue
certificates representing the Make-Whole Shares, which Make-Whole Shares shall
be issued and delivered in the same manner and within the same time frames as
set forth herein. The Make-Whole Shares, when issued, shall be deemed to be
validly issued, fully paid, and non-assessable shares of the Borrower’s Common
Stock. Following the sale of the Make-Whole Shares by the Lender: (i) in the
event that the Lender receives net proceeds from such sale which, when added to
the Realized Amount from the prior relevant Conversion Notice, is less than the
Conversion Amount specified in the relevant Conversion Notice, the Lender shall
deliver an additional Make-Whole Notice to the Borrower following the procedures
provided previously in this paragraph, and such procedures and the delivery of
Make-Whole Notices and issuance of Make-Whole Shares shall continue until the
Conversion Amount has been fully satisfied; and (ii) in the event that the
Lender received net proceeds from the sale of Make-Whole Shares in excess of the
Conversion Amount specified in the relevant Conversion Notice, such excess
amount shall be applied to satisfy any and all amounts owed hereunder in excess
of the Conversion Amount specified in the relevant Conversion Notice.

 

[-signature page follows-]

 



 8

 



 

IN WITNESS WHEREOF, the Borrower has executed this Note as of the date set forth
above.

 



 ARTEC GLOBAL MEDIA, INC.    DateBy:/s/ Caleb W. Wickman

 

Name:

Caleb W. Wickman  Title:President 



 

 

STATE OF ________________     )

                                                               ) SS.

COUNTY OF ______________     )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Caleb W. Wickman, President of Artec Global
Media, Inc., a Nevada corporation, who is personally known to me to be the same
person whose name is subscribed to the foregoing, appeared before me this day in
person and acknowledged that he/she signed and delivered the said instrument as
his/her own free and voluntary act and as the free and voluntary act of said
corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

 



 

 

 

 

Notary Public

 

 

 

 

 

My Commission Expires:

 

 

 

 



 

[Signature Page to Promissory Note]

 



 9

 



 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing convertible promissory note as a
guarantor, hereby consents and agrees to said convertible promissory note and to
the payment of the amounts contemplated therein, documents contemplated thereby
and to the provisions contained therein relating to conditions to be fulfilled
and obligations to be performed by it pursuant to or in connection with said
convertible promissory note to the same extent as if the undersigned were a
party to said convertible promissory note.

 



PERFERO MARKETING, LLC    By:/s/ Caleb W. Wickman

Name:

Caleb W. Wickman  Title:Authorized Signatory 



 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Caleb W. Wickman, Authorized Signatory of
Perfero Marketing, LLC, a California limited liability company, who is
personally known to me to be the same person whose name is subscribed to the
foregoing, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



 

 

 

 

Notary Public

 

 

 

 

 

My Commission Expires:

 

 

 

 



 

[Signature Page to Promissory Note]

 



 10

 



 

EXHIBIT A

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal and/or interest under the
Convertible Promissory Note (the “Note”) of Artec Global Media, Inc., a
corporation incorporated under the laws of the State of Nevada (the “Company”),
into shares of common stock, par value $0.001 per share (the “Common Shares”),
of the Company in accordance with the conditions of the Note, as of the date
written below.

 

Based solely on information provided by the Company to Lender, the undersigned
represents and warrants to the Company that its ownership of the Common Shares
does not exceed the Beneficial Ownership Limitation as specified under the Note.

 



Conversion

 

Calculations Effective Date of Conversion:

 

Principal Amount and/or Interest to be Converted:

 

Number of Common Shares to be Issued:

 



 



 

[HOLDER]

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 



 

 



11



 